SMITH, Judge.
Appellant’s complaint sought a declaration of her rights in a disputed graded roadway along 410 feet on the southern boundary of her land. The trial court entered summary judgment for the defendant County Commission of Bradford County and adjoining landowners, holding that the county had maintained the road for more than the four-year prescriptive period, § 95.361, F.S.1975, to a width “set forth in the deposition of Leon Ellington,” the county road superintendent. Appellant contends that the record shows that there are disputed issues of material fact precluding summary judgment, and we agree. While the record reveals without dispute that the road in question was maintained for the prescriptive period, hence partial summary judgment on that issue would have been appropriate, Ellington’s deposition and the record as a whole are inconclusive on the question of the maximum width to which the roadway was continuously maintained. Accordingly, summary judgment was not appropriate. Rule 1.510, R.C.P. The unresolved question must be settled by trial.
REVERSED.
BOYER, C. J., and MILLS, J., concur.